bestNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(1) which forms the basis for all unpatentability rejections set forth in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19, 21, 23, 24, 27, and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Benton et al., U.S. 2014/0116975.
On claim 17, Benton cites except as indicated:  
A mobile large manipulator comprising: 
a chassis ([0029] and figure 1, chassis 104; 
an unfoldable and/or extendable working boom arranged rotatably around a vertical axis on the chassis (telescopic boom 106); 
supporting struts respectively arranged on the chassis and are horizontally extendable from a travel position to a supporting position ([0033] and figure 2a, outrigger beams 202 which is synonymous to the claimed “struts”); 

a micro-controller-based program-controlled supporting aid ([0030] The superstructure unit 102 may include a cab 116 from which an operator may control the function of the mobile crane 100. A crane control system 118 comprising a computer processor, computer readable storage memory, a user interface, and a communications interface may be located in the cab 116 or proximate the cab 116. In some embodiments, components of the crane control system 118 may be distributed in different sections of the mobile crane 100. The computer readable storage memory is operably coupled to the computer processor such that it is able to communicate with the computer processor. The computer readable storage memory stores instructions that, when executed by the computer processor, cause the computer processor to implement functions) configured to determine supporting forces for the respective supporting legs based, at least in part, on the supporting position of the supporting struts in which the chassis of the large manipulator is deployed unstressed in a support state ([0041] Returning to FIG. 3, the load sensor 300 comprises a strain gauge that is configured to output a representation of the strain measured at the outrigger leg 302. The strain is related to the load on the outrigger leg 302 and the representation of the strain is also a representation of the load on the outrigger pad 208. The crane control system 118 communicates with the load sensor 300 over the operable coupling. The crane control system 118 may have a function for displaying a load indicated by the representation of 
On claim 18, Benton cites: 
The mobile large manipulator according to claim 17, wherein the supporting aid is further configured to determine the supporting forces based, at least in part, on a center of gravity of the large manipulator ([0046-47] as the outrigger pad 208 will still support the mobile crane 100 as the load shifts the center of mass the gravity of the mobile crane 100… If diagonal pairs of outrigger pads have loads outside of the expected load, the crane control system 118 may determine that the mobile crane 100 is not set up properly). 

The mobile large manipulator according to claim 18, wherein the supporting aid is configured to calculate a position of the center of gravity of the large manipulator. Benton, [0046-47] above. 

On claim 21, Benton cites:
The mobile large manipulator according to claim 17, further comprising: sensors configured to determine the supporting position of the supporting legs. [0009] The functions include receiving from each sensor a signal from which the measured reaction force at each outrigger pad can be determined, determining a position of each of the outrigger pads.

On claim 23, Benton cites:
The mobile large manipulator according to claim 17, wherein the supporting aid is configured to determine the supporting forces via an analytical calculation process. ([0009] The functions include receiving from each sensor a signal from which the measured reaction force at each outrigger pad can be determined, determining a position of each of the outrigger pads, computing a first center of mass based on the measured reaction force at and position of each outrigger pad, determining a position of the crane boom, determining a crane load on the crane boom, computing a second center of mass based on the position of the crane boom and the crane load, comparing the first center of mass to the second center of mass, and determining the stability of 

On claim 24, Benton cites: 
The mobile large manipulator according to claim 17, wherein each supporting leg is assigned a supporting force sensor for measurement of the respective supporting force ([0009] sensor determining position at every outrigger pad), and the supporting aid is configured to control extension of the supporting legs such that the measured supporting forces are set for the respective supporting legs in accordance with the determined supporting forces (The functions include receiving from each sensor a signal from which the measured reaction force at each outrigger pad can be determined, determining a position of each of the outrigger pads, computing a first center of mass based on the measured reaction force at and position of each outrigger pad, determining a position of the crane boom, determining a crane load on the crane boom, computing a second center of mass based on the position of the crane boom and the crane load, comparing the first center of mass to the second center of mass, and determining the stability of the crane based on the comparison of the first center of mass to the second center of mass).

On claim 27, Benton cites: 
The mobile large manipulator according to claim 17, wherein the supporting aid is configured to represent the determined supporting forces on a display unit. [0071] The exemplary embodiment would include a computer display 124 in the cab 116 of the 

On claim 29, Benton cites: 
A method for program-controlled assistance of a supporting process of a mobile large manipulator with a chassis, an unfoldable and/or extendable working boom arranged rotatably around a vertical axis on the chassis, supporting struts respectively arranged on the chassis and horizontally extendable from a travel position to a supporting position, and vertically extendable supporting legs arranged on respective outer ends of the supporting struts and that support the mobile large manipulator via respective supporting force of the supporting legs, the method comprising: 
determining a support configuration indicating supporting positions of the supporting struts of the large manipulator; and 
determining supporting forces for the respective supporting legs of the large manipulator while taking into account a support configuration, in which the chassis of the large manipulator, in the supported state, is deployed unstressed ([0009] see previous. Furthermore, the limitation “unstressed” is interpreted to mean “unloaded” where the mobile crane 100 in figure 1 does not have a load coupled to the crane). 
On claim 30, Benton cites: 
as the load shifts the center of mass the gravity of the mobile crane 100. [0047] The crane control system 118 may use the measured outrigger pad 208 loads to monitor the stability of the mobile crane 100 while the mobile crane 100 is in operation. Also, [0071] The exemplary embodiment would include a computer display 124 in the cab 116 of the superstructure unit 102. The computer display would provide visual feedback to the mobile crane 100 operator. This would include views of the outrigger arrangement and the reaction force data from the outrigger pad. FIG. 6a shows the cab display view 600 with the crane boom aligned with the front of the carrier unit.

On claim 31, Benton cites: 
The method according to claim 30, further comprising: extending the supporting legs; 

comparing the continuously measured supporting forces with the supporting forces to be set; and 
readjusting the supporting legs until the measured supporting forces match the determined supporting forces.
Benton, [0036] After verifying that the outrigger beams 202 are properly extended, the operator then extends the outrigger jacks 206 thereby moving the outrigger pads 208 towards the base surface 210. The operator may extend the outrigger jacks 206 sufficient to lift the tires 108 off of the base surface 210. The computer readable storage memory may store a function that causes the outrigger jacks 206 to extend to a length necessary to level the carrier unit 104. When the mobile crane 100 is operating on a flat, level surface, the outrigger jacks 206 would typically each extend the same length to level the carrier unit 104.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.

3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 32 are rejected under 35 U.S.C. 103 as being obvious over Benton et al., U.S. 2014/0116975 in view of Fukumoto, U.S. 5,580,095.
On claim 25, Benton cites except: 
The mobile large manipulator according to claim 24, wherein the large manipulator includes a sensor system to determine an incline of the chassis, wherein the supporting aid is configured to minimally set the incline of the chassis while maintaining the already set supporting forces or while simultaneously setting the supporting forces. 
Benton, [0046], discloses, “[0046] Even in situations where the outrigger pads 208 are all on a stable base surface 210, it is possible that when the mobile crane 100 is being set up that the outrigger jacks 206 may not be extended properly.”
In other words, Benton is suggesting two conditions. On figure 2b and 3a, either outrigger 202 isn’t positioned on the horizontal plane sufficiently or pad 208, via leg 302, isn’t suitably positioned along the vertical plane. No mentioned is given to the positioning of the pad 208 or outrigger 202 “to minimally set the incline of the chassis while maintaining the already set supporting forces or while simultaneously setting the supporting forces.”
In the same art of manipulators, Fukumoto, col. 3, lines 8-17, discloses an embodiment wherein there is an embodiment involving automatic leveling with respect to vehicle inclination: 
detecting the inclination of the vehicle body 1a in the front to rear directions thereof, a left to right inclination detector 14 for detecting the inclination of the vehicle body 1a in the left to right directions thereof, and outrigger length detectors 18 for detecting the lengths of the outrigger arms 6 provided at the front, rear, left and right of the vehicle body 1a, which are respectively arranged at an input side of the controller 10.”
It would have been obvious at the time the claimed invention was filed to modify Benton using the features disclosed in Fukumoto such that the claimed invention is realized. Fukumoto discloses a known embodiment for correcting inclination on a manipulator-type vehicle and one of ordinary skill in the art would have included this feature into Benton and the results of the inclusion would have met the claimed invention with a likelihood of success. 

On claim 32, Benton and Fukumoto cites: 
The method according to claim 29, further comprising: automatic leveling of the mobile large manipulator. 
See the rejection of claim 25, which discloses the same subject matter as claim 32 and is thus rejected for the same reasons articulated in the rejection of claim 25. 

Claims 20 are rejected under 35 U.S.C. 103 as being obvious over Benton et al., U.S. 2014/0116975 in view of Neto, U.S. 2010/0044515
On claim 20, Benton cites except: 

Benton, [0046] discloses, in part:
“…it is possible that when the mobile crane 100 is being set up that the outrigger jacks 206 may not be extended properly. For example, diagonal pairs of outrigger pads 208 may support the majority of the load with the remaining outrigger pads 208 only preventing the mobile crane 100 from rotating about an axis between the diagonal pairs of outrigger pads 208. In operation, such a situation may not significantly affect the load carrying capacity of the mobile crane 100, as the outrigger pad 208 will still support the mobile crane 100 as the load shifts the center of mass the gravity of the mobile crane 100.”  In other words, only certain pads 208 can support the load throughout the mobile cranes rotation, but not all of the pads due to the shifting of the center of mass the gravity. However, Benton does not take into account the shifting of the center of mass of the gravity due to the changing fill levels of the fuel tanks. 
In the related art of fuel transference in aircraft, Neto discloses a known feature [0008] where scheduled consumption of fuel in main and auxiliary tanks are carried out in such a manner to maintain the particular characteristics of an aircraft design. The particular characteristics is maintaining a center of gravity particular to that aircraft. 
It would have been obvious at the time the claimed invention was filed to modify Benton using the features disclosed in Neto such that the claimed invention is realized. Clearly, it is a known fact that fuel consumption on a vehicle leads to a significant change in the vehicle’s center of gravity. Thus, one of ordinary skill in the art, apprised 

Claims 22 are rejected under 35 U.S.C. 103 as being obvious over Benton et al., U.S. 2014/0116975 in view of Miyoshi et al., U.S. 2008/0265225. 
On claim 22, Benton cites except: 
The mobile large manipulator according to claim 17, wherein the support aid is configured to determine the supporting forces via a numerical simulation. 
Benton discloses in [0047] “The crane control system 118 may use the measured outrigger pad 208 loads to monitor the stability of the mobile crane 100 while the mobile crane 100 is in operation.”
Benton doesn’t disclose this control system being compared against a simulation. 
In the similar art of control systems, Miyoshi, Abstract and [0054] discloses results of an experiment performed with a simulation, to show a load being stably controlled without any vibration, and the validity of the present invention was confirmed. In short, to control a load, a simulation to test the control is carried out prior to implementing the actual load control. 
It would have been obvious at the time the claimed invention was filed to include into Benton the practice of simulations, as disclosed in Miyoshi, such that the claimed “numerical simulations” of a system is carried out. 


Claims 26 and 28 are rejected under 35 U.S.C. 103 as being obvious over Benton et al., U.S. 2014/0116975 in view of Huang et al., U.S. 2015/0160659.
On claim 26, Benton cites except:
The mobile large manipulator according to claim 24, wherein the supporting legs are extendable to the ground by an operator before the program-controlled supporting aid sets the determined supporting forces.
Benton, discloses: [0036] After verifying that the outrigger beams 202 are properly extended, the operator then extends the outrigger jacks 206 thereby moving the outrigger pads 208 towards the base surface 210. The operator may extend the outrigger jacks 206 sufficient to lift the tires 108 off of the base surface 210. The computer readable storage memory may store a function that causes the outrigger jacks 206 to extend to a length necessary to level the carrier unit 104. In short, Benton is suggesting operator intervention is taking place prior to the computer carrying out a function to extend outrigger jacks. 
Benton doesn’t specifically disclose any manual operation of the outriggers.  
In the similar art of heavy equipment, Huang, [0064] discloses: “Though specially designed control techniques can be used when the material distributing control method disclosed in the present invention is implemented in the material distributing apparatus, those control techniques are not required constituents of the present invention; in other words, the features of the present invention can be implemented by manual operation of the operator, even if those control techniques are not used; for example, the first boom section can be locked in a vertical state by means of a manually operated latch locking mechanism, or, an automatic mechanical arm can be used to provide additional support for the first boom section 1 and thereby fix the first boom section 1 in the vertical state.”	It would have been obvious at the time the claimed invention was filed to modify Benton to include, as practiced in Huang, the step of using an operator to manually extend the outrigger jacks 206 whereupon after the manual extension, a controller further carries out the operation of leveling the jacks 206 where the modification meets the claimed invention.
One of ordinary skill in the art would have included the operation disclosed in Huang into Benton and the results of the inclusion would have predicted the claimed invention. 

On claim 28, Benton cites except: 
The mobile large manipulator according to claim 27, wherein, through manual extension of the supporting legs, the supporting forces measured through sensors are set such that such forces correspond to the supporting forces determined through the supporting aid. 
Benton, discloses: [0071] “The exemplary embodiment would include a computer display 124 in the cab 116 of the superstructure unit 102. The computer display would provide visual feedback to the mobile crane 100 operator. This would include views of the outrigger arrangement and the reaction force data from the outrigger pad. FIG. 6a shows the cab display view 600 with the crane boom aligned with the front of the carrier the operator then extends the outrigger jacks 206 thereby moving the outrigger pads 208 towards the base surface 210.  
Benton doesn’t disclose the claimed “wherein, through manual extension of the supporting legs.”
In the similar art of heavy equipment, Huang, [0064] discloses: “Though specially designed control techniques can be used when the material distributing control method disclosed in the present invention is implemented in the material distributing apparatus, those control techniques are not required constituents of the present invention; in other words, the features of the present invention can be implemented by manual operation of the operator, even if those control techniques are not used; for example, the first boom section can be locked in a vertical state by means of a manually operated latch locking mechanism, or, an automatic mechanical arm can be used to provide additional support for the first boom section 1 and thereby fix the first boom section 1 in the vertical state.”	It would have been obvious at the time the claimed invention was filed to modify Benton to include, as practiced in Huang, the step of using an operator to manually extend the outrigger jacks 206 whereupon after the manual extension, a controller further carries out the operation of leveling the jacks 206 where the modification meets the claimed invention.
One of ordinary skill in the art would have included the operation disclosed in Huang into Benton and the results of the inclusion would have predicted the claimed invention. 
II.    PRODUCT AND PROCESS IN THE SAME CLAIM 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        /NABIL H SYED/Primary Examiner, Art Unit 2683